Exhibit 10.3

ASSIGNMENT AND ASSUMPTION OF LEASES

KNOW ALL MEN BY THESE PRESENTS:

THAT, ASCENT CH2, LLC, a Delaware limited liability company (“Assignor”) hereby
transfers, assigns and sets over unto DC-505 NORTH RAILROAD AVENUE, LLC, a
Delaware limited liability company (“Assignee”), any and all leases (the
“Leases”) with tenants demising space in the premises (the “Premises”) described
in Exhibit A attached hereto and made a part hereof for all purposes, and the
Leases, together with all amendments thereto and modifications thereof, are more
particularly described on the rent roll attached hereto as Exhibit B and made a
part hereof for all purposes.

TO HAVE AND TO HOLD the Leases, together with any and all security deposits,
prepaid rents, rights and appurtenances thereto in anywise belonging to Assignor
unto Assignee, its successors, legal representatives and assigns FOREVER, and

Assignee agrees to assume all liabilities and obligations of the landlord under
the Leases (including specifically, without limitation, the liabilities and
obligations of the landlord under the Leases with respect to security deposits,
the receipt of which Assignee acknowledges was made by credit to Assignee to the
extent shown on the closing statement for Assignee’s acquisition of the
Premises) to the extent same arise or are otherwise attributable to the period
from and after the date hereof, but not otherwise.

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
(but not necessarily on) this 20th day of May, 2014.

[Signature Pages Follow]



--------------------------------------------------------------------------------

ASSIGNOR:

ASCENT CH2, LLC,

a Delaware limited liability company

By:  

Grande Property Holdings, LLC,

its Manager

  By:  

/s/ Phil Horstmann

  Name:  

Phil Horstmann

  Title:  

Manager

[Additional Signature Page Follows]

[SIGNATURE PAGE TO ASSIGNMENT OF LEASES – ASCENT CH2 DATA CENTER]



--------------------------------------------------------------------------------

ASSIGNEE:

DC-505 NORTH RAILROAD AVENUE, LLC,

a Delaware limited liability company

By:   Carter/Validus Operating Partnership, LP,   a Delaware limited
partnership,   its Sole Member   By:  
Carter Validus Mission Critical REIT, Inc.,     a Maryland corporation,     its
General Partner     By:  

/s/ Lisa Drummond

    Name:  

Lisa Drummond

    Title:  

Secretary

[SIGNATURE PAGE TO ASSIGNMENT OF LEASES – ASCENT CH2 DATA CENTER]



--------------------------------------------------------------------------------

Exhibit A

Premises

PARCEL 1:

LOT 1 IN NORTHLAKE BUSINESS PARK, BEING A SUBDIVISION OF PART OF THE EAST 1/2 OF
SECTION 31, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.

PARCEL 2:

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED BY THE ACCESS AND
SIGNAGE EASEMENT AGREEMENT RECORDED JULY 11, 2001 AS DOCUMENT 0010614059 AND
AMENDED BY DOCUMENT 0810022023 AND AS RELOCATED PURSUANT TO EASEMENT GRANT
RECORDED AS DOCUMENT NUMBER 1131144053, FOR INGRESS AND EGRESS OVER AND UPON AN
EASEMENT AREA ALONG THE SOUTH LINE OF LOT 2 IN AFORESAID NORTHLAKE BUSINESS PARK
SUBDIVISION AND OVER AND UPON AN EASEMENT AREA ALONG THE EAST LINE OF LOT 4 IN
NORTHLAKE BUSINESS CAMPUS RESUBDIVSION, AS SHOWN ON EXHIBITS F, H, I, J AND K
ATTACHED THERETO.

PARCEL 3:

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED BY THE UTILITY
EASEMENT AGREEMENT AND OPTION FOR STORMWATER MANAGEMENT EASEMENT RECORDED JULY
11, 2001 AS DOCUMENT 0010614060 AND AS AMENDED BY FIRST AMENDMENT RECORDED
NOVEMBER 27, 2001 AS DOCUMENT 0011110644, FOR THE PURPOSES OF OPERATING,
REPAIRING, MAINTAINING AND REPLACING; A SINGLE EXISTING WATER LINE, STORMWATER
DRAINAGE LINES, ELECTRIC LINES, AND PUBLIC UTILITIES AND RELATED APPURTENANCES,
OVER AND UPON THAT PART OF LOT 2 IN NORTHLAKE BUSINESS PARK SUBDIVISION
AFORESAID AND LOTS 3 AND 4 IN NORTHLAKE BUSINESS CAMPUS SUBDIVISION AS SHOWN ON
EXHIBITS D, E, F, G, H, I, J AND K ATTACHED THERETO.

PARCEL 4:

EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED BY THE FINAL PLAT OF
RESUBDIVISION FOR NORTHLAKE BUSINESS PARK RECORDED AS DOCUMENT 0010613545 FOR
INGRESS AND EGRESS OVER THE SOUTH 50 FEET OF LOT 2 IN AFORESAID SUBDIVISION.

PARCEL 5 (RAILROAD AVENUE):

EASEMENT FOR INGRESS AND EGRESS FOR THE BENEFIT OF PARCEL 1 OVER THAT PORTION OF
THE LAND LOCATED OUTSIDE OF AND ABUTTING LOT 1, PARCEL 1 BOUNDARY DESCRIBED
ABOVE, FOR THE BENEFIT OF PARCEL 1 ACROSS A PARCEL OF LAND IN THE NORTHEAST 1/4
OF SECTION 31, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN,
DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE WEST LINE OF SAID NORTHEAST 1/4, 1064.15 FEET SOUTH
OF THE NORTH LINE OF SAID NORTHEAST 1/4; THENCE EAST AT RIGHT ANGLES TO THE EAST
LINE OF SAID NORTHEAST 1/4 A DISTANCE OF 849.69 FEET; THENCE SOUTH PARALLEL TO

 

[EXHIBIT A TO ASSIGNMENT OF LEASES – ASCENT CH2 DATA CENTER]



--------------------------------------------------------------------------------

THE EAST LINE OF SAID NORTHEAST 1/4 A DISTANCE OF 43.00 FEET; THENCE WEST AT
RIGHT ANGLES TO THE EAST LINE OF SAID NORTHEAST 1/4 A DISTANCE OF 806.69 FEET TO
A POINT 43.00 FEET EAST OF THE WEST LINE OF SAID NORTHEAST 1/4; THENCE SOUTH
PARALLEL TO THE WEST LINE OF SAID NORTHEAST 1/4 A DISTANCE OF 913.00 FEET;
THENCE WEST AT RIGHT ANGLES TO THE EAST LINE OF SAID NORTHEAST 1/4 A DISTANCE OF
43.00 FEET TO THE WEST LINE OF SAID NORTHEAST 1/4; THENCE NORTH ALONG THE WEST
LINE OF SAID NORTHEAST 1/4 A DISTANCE OF 956.00 FEET TO THE POINT OF BEGINNING
AS SET FORTH IN DOCUMENTS RECORDED AS 26094902, 26099442 AND 09066007, AS
AMENDED BY ACCESS AND SIGNAGE EASEMENT AGREEMENT DATED JULY 9, 2001 AND RECORDED
JULY 11, 2001 AS DOCUMENT NUMBER 0010614059 AND FIRST AMENDMENT TO ACCESS AND
SIGNAGE EASEMENT AGREEMENT DATED APRIL 7, 2008, RECORDED APRIL 9, 2008, AS
DOCUMENT NUMBER 0810022023.

PARCEL 6: (PALMER EXTENSION):

EASEMENT FOR INGRESS AND EGRESS FOR THE BENEFIT OF PARCEL 1 ACROSS A PARCEL OF
LAND IN THE NORTHEAST 1/4 OF SECTION 31, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE
THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF THE NORTHEAST 1/4 OF THE NORTHEAST 1/4 OF
SAID SECTION; THENCE EAST ALONG THE NORTH LINE OF THE SOUTHEAST 1/4 OF THE
NORTHEAST 1/4 OF SAID SECTION A DISTANCE OF 320.33 FEET; THENCE SOUTH PARALLEL
TO THE EAST LINE OF SAID SECTION A DISTANCE OF 66.00 FEET; THENCE WEST PARALLEL
TO THE NORTH LINE OF THE SOUTHEAST 1/4 OF THE NORTHEAST 1/4 OF SAID SECTION A
DISTANCE OF 372.33 FEET; THENCE NORTH PARALLEL TO THE WEST LINE OF THE NORTHEAST
1/4 OF THE NORTHEAST 1/4 OF SAID SECTION A DISTANCE OF 411.98 FEET; THENCE EAST
AT A RIGHT ANGLE TO THE EAST LINE OF SAID SECTION A DISTANCE OF 52.00 FEET TO
THE WEST LINE OF THE NORTHEAST 1/4 OF THE NORTHEAST 1/4 OF SAID SECTION; THENCE
SOUTH ALONG SAID WEST LINE A DISTANCE OF 346.37 FEET TO THE POINT OF BEGINNING
AS SET FORTH IN DOCUMENTS RECORDED AS NO. 26099443, 26094902, 97499117 AND
09066007, AS AMENDED BY ACCESS AND SIGNAGE EASEMENT AGREEMENT DATED JULY 9, 2001
AND RECORDED JULY 11, 2001 AS DOCUMENT NUMBER 0010614059 AND FIRST AMENDMENT TO
ACCESS AND SIGNAGE EASEMENT AGREEMENT DATED APRIL 7, 2008, RECORDED APRIL 9,
2008, AS DOCUMENT NUMBER 0810022023.

PARCEL 7:

EASEMENT APPURTENANT TO AND FOR THE BENEFIT OF PARCEL 1 FOR DRIVEWAY PURPOSES
OVER THE EAST 75 FEET OF THE FOLLOWING DESCRIBED LAND AND EASEMENT OVER, UPON
AND UNDER A STRIP OF LAND OF SUFFICIENT WIDTH TO RECONSTRUCT, RENEW, MAINTAIN
AND OPERATE AN EIGHT-INCH CAST IRON PIPE WATER MAIN EXTENDING NORTHERLY AND
SOUTHERLY PARALLEL WITH AND A DISTANT OF 66 FEET FROM THE EAST LINE OF THE WEST
FRACTIONAL HALF OF SAID SECTION 31 AS CONTAINED IN THE QUIT CLAIM DEEDS FROM
CHICAGO AND NORTH WESTERN RAILWAY COMPANY, A WISCONSIN CORPORATION, TO WILLIAM
R. SCHOLLE AND SARAH R. SCHOLLE, HIS WIFE, DATED JANUARY 2, 1953 AND JANUARY 12,
1953 AND RECORDED FEBRUARY 24, 1953 AS DOCUMENT NUMBERS 15552236 (AT BOOK 48880
PAGE 426) AND 15552237 (AT BOOK 48880 PAGE 430) AND IN THE AFFIDAVIT RECORDED AS

 

[EXHIBIT A TO ASSIGNMENT OF LEASES – ASCENT CH2 DATA CENTER]



--------------------------------------------------------------------------------

DOCUMENT 16947034 (AT BOOK 55010 PAGE 510) , THE CONTRACT CONCERNING EASEMENT
RECORDED AS DOCUMENT 16947035 (AT BOOK 55010 PAGE 514) AND THE AGREEMENT FOR
EASEMENT RECORDED AS DOCUMENT 16947036 (AT BOOK 55010 PAGE 519), OVER THE
FOLLOWING DESCRIBED TRACT OF LAND:

A TRACT OR PARCEL OF LAND IN THE WEST FRACTIONAL HALF OF SECTION 31, TOWNSHIP 40
NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, MORE PARTICULARLY BOUNDED
AND DESCRIBED AS FOLLOWS, TO-WIT:

BEGINNING AT A POINT IN THE EAST LINE OF THE WEST FRACTIONAL HALF OF SAID
SECTION 31, DISTANT 300 FEET NORTH, AS MEASURED ALONG SAID EAST LINE OF THE WEST
FRACTIONAL HALF OF SAID SECTION 31 FROM ITS INTERSECTION WITH THE NORTH LINE OF
NORTH AVENUE, STATE BOND ISSUE ROUTE 64, AS NOW LOCATED AND ESTABLISHED, AND
SHOWN ON PLAT OF DEDICATION RECORDED AS DOCUMENT NUMBER 10298762 IN BOOK 272 OF
PLATS ON PAGES 22 AND 23 IN THE OFFICE OF THE RECORDER OF DEEDS IN AND FOR COOK
COUNTY, ILLINOIS; THENCE NORTH ALONG THE EAST LINE OF THE WEST FRACTIONAL HALF
OF SAID SECTION 31, A DISTANCE OF 600 FEET; THENCE WEST PARALLEL WITH THE SAID
NORTH LINE OF NORTH AVENUE, A DISTANCE OF 451.92 FEET TO A POINT DISTANT 100
FEET SOUTHEASTERLY, MEASURED AT RIGHT ANGLES FROM THE CENTER LINE OF THE MOST
EASTERLY MAIN TRACK OF THE CHICAGO AND NORTH WESTERN RAILWAY COMPANY, AS NOW
LOCATED AND ESTABLISHED; THENCE SOUTHWESTERLY PARALLEL WITH THE CENTER LINE OF
SAID MAIN TRACK, TO A POINT DISTANT 510.37 FEET WEST, AS MEASURED ALONG A LINE
PARALLEL WITH THE SAID NORTH LINE OF NORTH AVENUE, FROM THE POINT OF BEGINNING;
THENCE EAST PARALLEL WITH THE SAID NORTH LINE OF NORTH AVENUE, A DISTANCE OF
510.37 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

ALSO

THE EASTERLY 75 FEET OF THE WEST FRACTIONAL HALF OF AFORESAID SEC 31, LYING
SOUTH OF THE SOUTH LINE OF THE PROPERTY ABOVE DESCRIBED AND NORTH OF THE NORTH
LINE OF NORTH AVENUE.

PARCEL 8:

EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED BY AGREEMENT FOR EASEMENT FROM
IMPERIAL FLOORING AND WATERPROOFING COMPANY, AN ILLINOIS CORPORATION TO
AUTOMATIC ELECTRIC COMPANY, A DELAWARE CORPORATION, DATED JANUARY 3, 1957 AND
RECORDED MAY 17, 1957 AS DOCUMENT 16906687 FOR PASSAGEWAY OVER THE FOLLOWING
DESCRIBED LAND:

THAT PART OF THE EASTERLY 75 FEET OF A TRACT OR PARCEL OF LAND IN THE WEST
FRACTIONAL 1/2 OF SECTION 31, TOWNSHIP 40 NORTH, RANGE 12, EAST OF THE THIRD
PRINCIPAL MERIDIAN, MORE PARTICULARLY BOUNDED AND DESCRIBED AS FOLLOWS, TO-WIT:

BEGINNING AT A POINT IN THE EAST LINE OF THE WEST FRACTIONAL 1/2 OF SAID SECTION
31, DISTANT 900 FEET NORTH, AS MEASURED ALONG SAID EAST LINE OF THE WEST
FRACTIONAL 1/2 OF SAID SECTION 31, FROM ITS INTERSECTION WITH THE NORTH LINE OF
NORTH AVENUE, STATE BOND ISSUE ROUTE 64, AS NOW LOCATED AND ESTABLISHED, AND
SHOWN ON PLAT OF DEDICATION RECORDED AS DOCUMENT NO. 10298762 IN BOOK 272 OF
PLATS ON PAGES 22 AND 23 IN THE OFFICE OF THE RECORDER OF DEEDS IN AND FOR COOK
COUNTY, ILLINOIS; THENCE NORTH ALONG THE EAST LINE OF THE WEST FRACTIONAL 1/2 OF

 

[EXHIBIT A TO ASSIGNMENT OF LEASES – ASCENT CH2 DATA CENTER]



--------------------------------------------------------------------------------

SAI D SECTION 31, A DISTANCE OF 384 FEET; THENCE WEST PARALLEL WITH THE SAI D
NORTH LINE OF NORTH AVENUE, A DISTANCE OF 414.50 FEET TO A POINT DISTANT 100
FEET SOUTHEASTERLY, MEASURED AT RIGHT ANGLES, FROM THE CENTER LINE OF THE MOST
EASTERLY MAIN TRACT OF THE CHICAGO AND NORTH WESTERN RAILWAY COMPANY. AS NOW
LOCATED AND ESTABLISHED; THENCE SOUTHWESTERLY PARALLEL WITH THE CENTER LINE OF
SAI D MAIN TRACK, TO A POINT DISTANT 451.92 FEET WEST, AS MEASURED ALONG A LINE
PARALLEL WITH THE SAI D NORTH LINE OF NORTH AVENUE, FROM THE POINT OF BEGINNING;
THENCE EAST PARALLEL WITH THE SAI D NORTH LINE OF NORTH AVENUE, A DISTANCE OF
451.92 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY ILLINOIS.

PARCEL 9:

EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED BY AGREEMENT FOR EASEMENT FROM
S. N. NIELSEN COMPANY, AN ILLINOIS CORPORATION TO AUTOMATIC ELECTRIC COMPANY, A
DELAWARE CORPORATION, DATED JANUARY 3, 1957 AND RECORDED MAY 17, 1957 AS
DOCUMENT 16906688 FOR PASSAGEWAY OVER THE FOLLOWING DESCRIBED LAND:

THAT PART OF THE EASTERLY 75 FEET OF A TRACT OR PARCEL OF LAND IN THE WEST
FRACTIONAL 1/2 OF SECTION 31, TOWNSHIP 40 NORTH, RANGE 12, EAST OF THE THIRD
PRINCIPAL MERIDIAN, MORE PARTICULARLY BOUNDED AND DESCRIBED AS FOLLOWS, TO-WIT:

BEGINNING AT A POINT ON THE EAST LINE OF THE WEST FRACTIONAL HALF OF SAI D
SECTION 31, DISTANT 1500 FEET NORTH, AS MEASURED ALONG SAI D EAST LINE OF THE
WEST FRACTIONAL 1/2 OF SAI D SECTION 31, FROM ITS INTERSECTION WITH THE NORTH
LINE OF NORTH AVENUE (STATE BOND ISSUE ROUTE 64) AS NOW LOCATED AND ESTABLISHED,
AND SHOWN ON PLAT OF DEDICATION, RECORDED AS DOCUMENT NO. 10298762, IN BOOK 272
OF PLATS ON PAGES 22 AND 23, IN THE OFFICE OF THE RECORDER OF DEEDS IN AND FOR
COOK COUNTY, ILLINOIS; THENCE NORTH ALONG THE EAST LINE OF THE WEST FRACTIONAL
1/2 OF SAI D SECTION 31, A DISTANCE OF 600 FEET; THENCE WEST PARALLEL WITH THE
SAI D NORTH LINE OF NORTH AVENUE A DISTANCE OF 320 FEET, MORE OR LESS, TO A
POINT DISTANT, 100 FEET SOUTHEASTERLY, MEASURED AT RIGHT ANGLES, FROM THE CENTER
LINE OF THE MOST EASTERLY MAIN TRACK, OF THE CHICAGO AND NORTH WESTERN RAILWAY
COMPANY, AS NOW LOCATED AND ESTABLISHED; THENCE SOUTHEASTERLY, PARALLEL WITH THE
CENTER LINE OF SAI D MAIN TRACK, TO A POINT DISTANT 393.47 FEET WEST, AS
MEASURED ALONG A LINE PARALLEL WITH THE SAI D NORTH LINE OF NORTH AVENUE, FROM
THE POINT OF BEGINNING; THENCE EAST PARALLEL WITH THE SAI D NORTH LINE OF NORTH
AVENUE, A DISTANCE OF 393.47 FEET, TO THE POINT OF BEGINNING.

AND ALSO

A TRACT OR PARCEL OF LAND IN THE WEST FRACTIONAL 1/2 OF SECTION 31, TOWNSHIP 40
NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, MORE PARTICULARLY BOUNDED
AND DESCRIBED AS FOLLOWS, TO-WIT:

BEGINNING AT A POINT IN THE EAST LINE OF THE WEST FRACTIONAL 1/2 OF SAI D
SECTION 31, DISTANT 1284 FEET, NORTH AS MEASURED ALONG SUCH EAST LINE OF THE
WEST FRACTIONAL 1/2 OF SAI D SECTION 31 FROM ITS INTERSECTION WITH THE NORTH
LINE OF NORTH AVENUE (STATE BOND ISSUE ROUTE 64) AS NOW LOCATED AND ESTABLISHED
AND SHOWN ON PLAT OF DEDICATION RECORDED AS DOCUMENT 10298762 IN BOOK 272 OF
PLATS ON PAGES 22 AND 23 IN THE OFFICE OF THE RECORDER OF DEEDS IN AND FOR COOK
COUNTY ILLINOIS;

 

[EXHIBIT A TO ASSIGNMENT OF LEASES – ASCENT CH2 DATA CENTER]



--------------------------------------------------------------------------------

THENCE NORTH ALONG THE EAST LINE OF THE WEST FRACTIONAL 1/2 OF SAI D SECTION 31,
A DISTANCE OF 216 FEET; THENCE WEST PARALLEL WITH THE SAI D NORTH LINE OF NORTH
AVENUE, A DISTANCE OF 393.47 FEET TO A POINT DISTANT 100 FEET SOUTHEASTERLY
(MEASURED AT RIGHT ANGLES) FROM THE CENTER LINE OF THE MOST EASTERLY MAIN TRACK
OF THE CHICAGO AND NORTHWESTERN RAILWAY COMPANY, AS NOW LOCATED AND ESTABLISHED;
THENCE SOUTHWESTERLY PARALLEL WITH THE CENTER LINE OF SAI D MAIN TRACK TO THE
POINT OF INTERSECTION WITH A LINE WHICH INTERSECTS THE PLACE OF BEGINNING AND IS
PARALLEL TO THE NORTH LINE OF SAI D NORTH AVENUE. THENCE EAST ALONG SAI D LINE
WHICH IS PARALLEL WITH THE SAI D NORTH LINE OF NORTH AVENUE TO THE PLACE OF
BEGINNING, IN COOK COUNTY, ILLINOIS.

PARCEL 10:

EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED BY AGREEMENT FOR EASEMENT FROM
CHICAGO AND NORTHWESTERN RAILWAY COMPANY, A WISCONSIN CORPORATION TO AUTOMATIC
ELECTRIC COMPANY, A DELAWARE CORPORATION, DATED MARCH 26, 1957 AND RECORDED MAY
17, 1957 AS DOCUMENT 16906686 FOR PASSAGEWAY OVER THE FOLLOWING DESCRIBED LAND:

THAT PART OF THE EASTERLY 75 FEET OF THE WEST FRACTIONAL 1/2 OF SECTION 31,
TOWNSHIP 40 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, WHICH LIES
BETWEEN TWO LINES DRAWN PARALLEL WITH AND DISTANT 2,200 FEET AND 3,330 FEET,
RESPECTIVELY, NORTHERLY FROM THE SOUTH LINE OF SAI D SECTION 31, EXCEPTING
THEREFROM, HOWEVER, SO MUCH OF THE AFORESAI D EASTERLY 75 FEET OF THE WEST
FRACTIONAL 1/2 OF SECTION 31 WHICH LIES NORTHWESTERLY OF A LINE DRAWN PARALLEL
WITH AND DISTANT 50 FEET SOUTHEASTERLY FROM THE MOST EASTERLY MAIN TRACK OF SAI
D RAILWAY COMPANY, AS SAI D MAIN TRACK IS NOW LOCATED AND ESTABLISHED. THE
SOUTHERLY BOUNDARY OF THE ABOVE DESCRIBED PARCEL OF LAND BEING A PART OF THE
NORTHERLY BOUNDARY LINE OF THAT CERTAIN PARCEL OF LAND CONVEYED BY QUIT-CLAIM
DEED DATED APRIL 25, 1955 TO S. N. NIELSEN COMPANY BY THE CHICAGO AND NORTH
WESTERN RAILWAY COMPANY.

Common address: 505 N. Railroad Avenue, Northlake, Illinois

PIN: 12-31-200-023-0000

 

[EXHIBIT A TO ASSIGNMENT OF LEASES – ASCENT CH2 DATA CENTER]



--------------------------------------------------------------------------------

Exhibit B

Rent Roll

 

1. Dynamic Data Center Suite Lease dated as of November 13, 2010, by and between
ASCENT CH2, LLC, a Delaware limited liability company, as Landlord, and Comcast
Cable Communications Management, LLC, a Delaware limited liability company, as
Tenant, as amended by that certain First Amendment to Lease dated as of March 9,
2011 (last executed July 1, 2011) and by that certain Second Amendment to Lease
dated as of December 22, 2011.

 

2. Dynamic Data Center Suite Lease dated November 1, 2012 by and between Ascent
CH2, LLC, a Delaware limited liability company, as Landlord, and HSBC
Technology & Services (USA), INC., a Delaware corporation, as Tenant.

 

3. Dynamic Data Center Suite Lease Core and Shell, Tenant Funded Turnkey Build
Out dated as of May 16, 2011, by and between Ascent CH2, LLC, a Delaware limited
liability company, as Landlord, and Walgreen Co., an Illinois corporation, as
Tenant, as amended by that certain First Amendment to Lease and Termination of
Agreement Regarding Leases dated as of May 29, 2013.

 

4. Dynamic Data Center Suite Lease dated as of October 28, 2013, by and between
Ascent CH2, LLC, a Delaware limited liability company, as Landlord, and Trans
Union LLC, a Delaware limited liability company, as Tenant.

[EXHIBIT B TO ASSIGNMENT OF LEASES – ASCENT CH2 DATA CENTER]